Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “side surface” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 11-14, 16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hoerr et al (WO 2018/144499; hereinafter Hoerr) in view of Vytlacil (US 3413776).
As regarding claim 19, Hoerr discloses the claimed invention for an apparatus to separate water droplets from an air stream, the apparatus comprising: an elongated housing comprising: a first end (216); a second end (220); an inner surface (210), and an inlet opening; inlet structure attached to the first end and the inlet opening of the elongated housing and defined an inlet opening (202) configured to accept the air stream, outlet structure positioned at the second end and defined an outlet opening (204); a reservoir (222) positioned at a second end of the elongated housing; a helix structure (218) positioned within the elongated housing; a first air flow path coupled in flow communication with the outlet opening; a second air flow path separate from the first air flow path and coupled in flow communication with the outlet opening, the second air flow path ([0064]-[0071], figs. 9A-9C) defined in part by the reservoir.
Hoerr does not disclose the inlet structure comprising an inlet opening arranged along a side surface and at a radially inward directed orientation relative to the longitudinal axis.  Vytlacil teaches the inlet structure comprising an inlet opening arranged along a side surface and at a radially inward directed orientation relative to the longitudinal axis (16, 17, 20 of figs. 1-2 and claims 1, 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide the inlet structure comprising an inlet opening arranged along a side surface and at a radially inward directed orientation relative to the longitudinal axis as taught by Vytlacil in order to increase the cyclonic flow in turn enhance apparatus performance.
As regarding claim 20, Hoerr as modified discloses all of limitations as set forth above.  Hoerr as modified discloses the claimed invention for wherein the reservoir includes a reservoir chamber (240), the reservoir chamber being positioned outside of the elongated housing, the reservoir chamber defining a portion of the second air flow path ([0064]-[0071], figs. 9A-9C).
As regarding claim 21, Hoerr as modified discloses all of limitations as set forth above.  Hoerr as modified discloses the claimed invention for the helix structure comprising: an upper surface (224); a lower surface (226) arranged opposite the upper surface; an outer edge (228); a variable pitch along a length of the elongated tube, the variable pitch providing a variable interior angle between an inner wall of the elongated tube and the upper surface of the helix structure ([0041]-[0042], [0045]-[0046], fig. 5); an initial helical pitch at the first end of the housing, the initial helical pitch initiating turbulence in the air stream entering the inlet opening; a transitional pitch that initiates water droplets in the air stream to separate from the air stream (fig. 5E).
As regarding claim 1, Hoerr discloses the claimed invention for an apparatus to separate water droplets from an air stream, the apparatus comprising: an elongated tube comprising: a first end (216); a second end (220); a longitudinal axis; an inner surface (210); an inlet opening (202) at the first end of the elongated tube, an outlet opening (204) at the second end of the elongated tube; a reservoir (222) positioned at a second end of the elongated tube; a helix structure (218) positioned within the elongated tube, the helix structure comprising: an upper surface (224); a lower surface (226) arranged opposite the upper surface; an outer edge (228); a variable pitch along a length of the elongated tube, the variable pitch providing a variable interior angle between an inner wall of the elongated tube and the upper surface of the helix structure ([0041]-[0042], [0045]-[0046], fig. 5).
Hoerr does not disclose the inlet opening arranged to accept the air stream tangentially relative to the longitudinal axis; and an inlet structure attached to the inlet opening and the first end of the elongated tube, wherein the inlet structure comprises an inlet opening arranged along a side surface and at a radially inward directed orientation relative to the longitudinal axis.  Vytlacil teaches the inlet opening arranged to accept the air stream tangentially relative to the longitudinal axis; and an inlet structure attached to the inlet opening and the first end of the elongated tube, wherein the inlet structure comprises an inlet opening arranged along a side surface and at a radially inward directed orientation relative to the longitudinal axis (16, 17, 20 of figs. 1-2 and claims 1, 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide the inlet opening arranged to accept the air stream tangentially relative to the longitudinal axis; and an inlet structure attached to the inlet opening and the first end of the elongated tube, wherein the inlet structure comprises an inlet opening arranged along a side surface and at a radially inward directed orientation relative to the longitudinal axis as taught by Vytlacil in order to enhance apparatus performance.
As regarding claim 2, Hoerr as modified discloses all of limitations as set forth above.  Hoerr as modified discloses the claimed invention for an interior cylinder (646) positioned at the second end (620) of the elongated tube and arranged coaxially with the longitudinal axis, the interior cylinder defining a first air flow path, the reservoir being defined at least in part between an exterior surface of the interior cylinder and the inner surface of the elongated tube, the reservoir (622) defining a second air flow path ([0064]-[0071], figs. 9A-9C).  
As regarding claim 3, Hoerr as modified discloses all of limitations as set forth above.  Hoerr as modified discloses the claimed invention for wherein the reservoir includes a reservoir chamber (240) positioned external the elongated tube ([0035], [0055], [0059], [0064], figs. 1, 5A-5B).
As regarding claim 4, Hoerr as modified discloses all of limitations as set forth above.  Hoerr as modified discloses the claimed invention for wherein the helix structure (618) terminates in the reservoir chamber (figs. 6-7).
As regarding claim 5, Hoerr as modified discloses all of limitations as set forth above.  Hoerr as modified discloses the claimed invention for a plurality of vanes (248) positioned in the reservoir (622) to direct water droplets collected on surfaces of the helix structure and inner wall of the elongated tube into a base of the reservoir chamber (figs. 5A and 5C).
As regarding claim 7, Hoerr as modified discloses all of limitations as set forth above.  Hoerr as modified discloses the claimed invention for at least one via formed in each of the plurality of vanes and the helix structure along abase of the reservoir, the vias in adjacent vanes and the helix structure being offset from each other (figs. 5A and 5C).
As regarding claim 8, Hoerr as modified discloses all of limitations as set forth above.  Hoerr as modified discloses the claimed invention except for wherein the reservoir chamber includes an inlet portion having a first cross-sectional area, and a collection portion having a second cross-sectional area that is greater than the first cross-sectional area.  A change in size (or dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As regarding claim 11, Hoerr as modified discloses all of limitations as set forth above.  Hoerr as modified discloses the claimed invention for wherein the first and second air flow paths combine downstream of the interior cylinder (646) and before exiting the outlet opening (606) of the elongated tube (608; figs. 9A-9C).
As regarding claim 12, Hoerr as modified discloses all of limitations as set forth above.  Hoerr as modified discloses the claimed invention for wherein the interior cylinder includes: an inlet opening; an outlet opening; an exterior surface; a lip (650) extending radially outward from the exterior surface.
As regarding claim 13, Hoerr as modified discloses all of limitations as set forth above.  Hoerr as modified discloses the claimed invention for a connecting helix (fig. 9C; no number) configured to support the interior cylinder within the elongated tube spaced away from the inner surface of the elongated tube, the connecting helix having a helical shape (part of helical structure) and defining a surface of the reservoir.
As regarding claim 14, Hoerr as modified discloses all of limitations as set forth above.  Hoerr as modified discloses the claimed invention for wherein the elongated tube includes the inlet structure defining the inlet opening, an outlet structure defining the outlet opening, and the elongated tube extends between the inlet and outlet structures, and interfaces between the inlet structure and the elongated tube and between the outlet structure and the elongated tube include contoured surfaces (fig. 1; no number).
As regarding claim 16, Hoerr as modified discloses all of limitations as set forth above.  Hoerr as modified discloses the claimed invention for wherein the second air flow path includes a return tube positioned external of the elongated tube, the return tube including at least first and second tube segments (connection between parts).
Claims 1-3, 8, 11-12, 14, 16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhari et al (US 8425641; hereinafter Chaudhari) in view of Vytlacil (US 3413776) and Ribeiro et al (US 6036749; hereinafter Ribeiro). 
As regarding claim 1, Chaudhari discloses the claimed invention for an apparatus to separate water droplets from an air stream, the apparatus comprising: an elongated tube (105) comprising: a first end; a second end; a longitudinal axis; an inner surface (fig. 1; no number); an inlet opening (107) at the first end of the elongated tube, an outlet opening (adjacent to 140) at the second end of the elongated tube; a reservoir (540) positioned at a second end of the elongated tube; a helix structure (110) positioned within the elongated tube, the helix structure comprising: an upper surface; a lower surface arranged opposite the upper surface; an outer edge (figs. 2-3); 
Chaudhari does not disclose the inlet opening arranged to accept the air stream tangentially relative to the longitudinal axis and an inlet structure attached to the inlet opening and the first end of the elongated tube, wherein the inlet structure comprises an inlet opening arranged along a side surface and at a radially inward directed orientation relative to the longitudinal axis.  Vytlacil teaches the inlet opening arranged to accept the air stream tangentially relative to the longitudinal axis and an inlet structure attached to the inlet opening and the first end of the elongated tube, wherein the inlet structure comprises an inlet opening arranged along a side surface and at a radially inward directed orientation relative to the longitudinal axis (16, 17, 20 of figs. 1-2 and claims 1, 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide the inlet opening arranged to accept the air stream tangentially relative to the longitudinal axis and an inlet structure attached to the inlet opening and the first end of the elongated tube, wherein the inlet structure comprises an inlet opening arranged along a side surface and at a radially inward directed orientation relative to the longitudinal axis as taught by Vytlacil in order to enhance apparatus performance.
Chaudhari as modified does not disclose a variable pitch along a length of the elongated tube, the variable pitch providing a variable interior angle between an inner wall of the elongated tube and the upper surface of the helix structure.  Ribeiro teaches a variable pitch along a length of the elongated tube, the variable pitch providing a variable interior angle between an inner wall of the elongated tube and the upper surface of the helix structure (figs. 2-3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a variable pitch along a length of the elongated tube, the variable pitch providing a variable interior angle between an inner wall of the elongated tube and the upper surface of the helix structure as taught by Ribeiro in order to enhance cyclonic separator performance.
As regarding claim 2, Chaudhari as modified discloses all of limitations as set forth above.  Chaudhari as modified discloses the claimed invention for an interior cylinder (inlet end of expander 140 near outlet 135; fig. 4) positioned at the second end of the elongated tube and arranged coaxially with the longitudinal axis, the interior cylinder defining a first air flow path (arrow at the outlet end of 140), the reservoir being defined at least in part between an exterior surface of the interior cylinder and the inner surface of the elongated tube, the reservoir defining a second air flow path (about 135 and 540).
As regarding claim 3, Chaudhari as modified discloses all of limitations as set forth above.  Chaudhari as modified discloses the claimed invention for wherein the reservoir includes a reservoir chamber (540) positioned external the elongated tube.
As regarding claim 8, Chaudhari as modified discloses all of limitations as set forth above.  Chaudhari as modified discloses the claimed invention for wherein the reservoir chamber includes an inlet portion having a first cross-sectional area, and a collection portion having a second cross-sectional area that is greater than the first cross-sectional area (fig. 7).
As regarding claim 11, Chaudhari as modified discloses all of limitations as set forth above.  Chaudhari as modified discloses the claimed invention for wherein the first and second air flow paths combine downstream of the inner hollow cylinder and before exiting the outlet opening of the elongated tube (fig. 7).
As regarding claim 12, Chaudhari as modified discloses all of limitations as set forth above.  Chaudhari as modified discloses the claimed invention except for wherein the interior cylinder includes: an inlet opening; an outlet opening; an exterior surface; a lip extending radially outward from the exterior surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the inner hollow cylinder includes: an inlet opening; an outlet opening; an exterior surface; a lip extending radially outward from the exterior surface in order to enhance cyclonic separator performance, since it was known in the art as shown in Prinsloo et al (US 4976748; 50 of fig. 1).
As regarding claim 14, Chaudhari as modified discloses all of limitations as set forth above.  Chaudhari as modified discloses the claimed invention for wherein the elongated tube includes the inlet structure defining the inlet opening, an outlet structure defining the outlet opening, and the elongated tube extends between the inlet and outlet structures, and interfaces between the inlet structure and the elongated tube and between the outlet structure and the elongated tube include contoured surfaces (fig. 1).
As regarding claim 16, Chaudhari as modified discloses all of limitations as set forth above.  Chaudhari as modified discloses the claimed invention for wherein the second air flow path includes a return tube positioned external of the elongated tube, the return tube including at least first and second tube segments (connection between parts).
Claims 19-21 are also rejected with similar reasons as stated in claims 1-3 above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 8, 11-14, 16 and 19-21 have been considered but are moot because of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773